Exhibit (10)LLEXECUTION VERSION



Published CUSIP Number: 87613JAG9
Published Revolving Facility CUSIP Number: 87613JAH7






        364-DAY CREDIT AGREEMENT 


        
dated as of April 10, 2020




among




TARGET CORPORATION,


THE BANKS LISTED HEREIN,


BANK OF AMERICA, N.A.,
AS AGENT


GOLDMAN SACHS BANK USA,
AS DOCUMENTATION AGENT


CITIBANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS




BofA SECURITIES, INC.,
CITIBANK, N.A.,
and
U.S. BANK NATIONAL ASSOCIATION,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNER






--------------------------------------------------------------------------------



ARTICLE 1.
DEFINITIONS

Section 1.01 Definitions1Section 1.02 Accounting Terms and
Determinations14Section 1.03 Interest Rates15

ARTICLE 2.
THE CREDITS

Section 2.01 Commitments to Lend15Section 2.02 Borrowings; Continuations and
Conversions of Loans15Section 2.03 Notice to Banks; Funding of Loans17
Section 2.04 Reserved
17
Section 2.05 Repayment of Loans
17
Section 2.06 Interest Rates
17
Section 2.07 Fees
19
Section 2.08 Optional Termination or Reduction of Commitments
20
Section 2.09 Mandatory Termination of Commitments
20
Section 2.10 Optional Prepayments
20
Section 2.11 General Provisions as to Payments
20
Section 2.12 Funding Losses
21
Section 2.13 Computation of Interest and Fees
21
Section 2.14 Taxes
22
Section 2.15 Change of Control; Offer of Prepayment
26
Section 2.16 Reserved
27
Section 2.17 Reserved
27
Section 2.18 Defaulting Banks
27
Section 2.19 Evidence of Debt
29



ARTICLE 3.
CONDITIONS
Section 3.01 Effectiveness
29
Section 3.02 Borrowings
30

ii



--------------------------------------------------------------------------------





ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
Section 4.01 Corporate Existence and Power; Investment Company Status
30
Section 4.02 Corporate and Governmental Authorization; No Contravention
31
Section 4.03 Binding Effect
31
Section 4.04 Financial Information
31
Section 4.05 Litigation
31
Section 4.06 Compliance with ERISA
31
Section 4.07 Payment of Taxes
32
Section 4.08 Affected Financial Institutions
32
Section 4.09 OFAC
32
Section 4.10 Anti-Corruption Laws
32
Section 4.11 Full Disclosure
32
Section 4.12 Covered Entity
32



ARTICLE 5.
COVENANTS
Section 5.01 Information
33
Section 5.02 Maintenance of Property
35
Section 5.03 Conduct of Business and Maintenance of Existence
35
Section 5.04 Compliance with Laws
35
Section 5.05 Consolidations, Mergers and Sale of Assets
35
Section 5.06 Dividends
36
Section 5.07 Negative Pledge
36
Section 5.08 Leverage Ratio
36
Section 5.09 Use of Proceeds
36



ARTICLE 6.
DEFAULTS
Section 6.01 Events of Default
36
Section 6.02 Notice of Default
38



ARTICLE 7.
THE AGENT, THE DOCUMENTATION AGENT AND THE SYNDICATION AGENTS
Section 7.01 Appointment and Authorization
39

iii



--------------------------------------------------------------------------------



Section 7.02 Agent and Affiliates
39
Section 7.03 Action by Agent
39
Section 7.04 Consultation with Experts
39
Section 7.05 Liability of Agent
39
Section 7.06 Indemnification
40
Section 7.07 Credit Decision
40
Section 7.08 Successor Agent
40
Section 7.09 Agent’s Fee
41
Section 7.10 Documentation Agent and Syndication Agents
41
Section 7.11 Defaults
41



ARTICLE 8.
CHANGE IN CIRCUMSTANCES

Section 8.01 Inability to Determine Rates41Section 8.02 Illegality44Section 8.03
Increased Cost and Reduced Return; Reserves on Euro-Dollar Loans44Section 8.04
Base Rate Loans Substituted for Affected Euro-Dollar Loans46



ARTICLE 9.
MISCELLANEOUS
Section 9.01 Notices
46
Section 9.02 No Waivers; Enforcement
47
Section 9.03 Expenses; Indemnification
48
Section 9.04 Sharing of Set-Off
49
Section 9.05 Amendments and Waivers
49
Section 9.06 Successors and Assigns
50
Section 9.07 Collateral
54
Section 9.08 Replacement of Banks
54
Section 9.09 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
55
Section 9.10 Counterparts; Integration
55
Section 9.11 Confidentiality
56
Section 9.12 No Advisory or Fiduciary Responsibility
56
Section 9.13 Electronic Execution
57
Section 9.14 USA PATRIOT Act Notice
57

iv



--------------------------------------------------------------------------------



Section 9.15 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
58
Section 9.16 Acknowledgement Regarding Any Supported QFCs
58





Schedule 1.01  Applicable Percentages
EXHIBIT A Form of Note
A-1
EXHIBIT B Opinion of In-house Counsel for the Borrower
B-1
EXHIBIT C Opinion of Outside Counsel for the Borrower
C-1
EXHIBIT D Form of Assignment and Assumption Agreement
D-1
EXHIBIT E Form of Notice of Borrowing
E-1
EXHIBIT F Form of Notice of Loan Prepayment
F-1
EXHIBIT G-1 Form of U.S. Tax Compliance Certificate – Foreign Lenders (Not
Partnerships)
G-1
EXHIBIT G-2 Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Not
Partnerships)
G-2
EXHIBIT G-3 Form of U.S. Tax Compliance Certificate – Non-U.S. Participants
(Partnerships)
G-3
EXHIBIT G-4 Form of U.S. Tax Compliance Certificate – Foreign Lenders
(Partnerships)
G-4







v




--------------------------------------------------------------------------------



364-DAY CREDIT AGREEMENT
THIS 364-DAY CREDIT AGREEMENT, dated as of April 10, 2020, is among TARGET
CORPORATION, a Minnesota corporation, the BANKS listed on the signature pages
hereof, the DOCUMENTATION AGENT and SYNDICATION AGENTS listed herein and BANK OF
AMERICA, N.A., as Administrative Agent.
The Borrower has requested that the Banks provide a 364-day revolving credit
facility, and the Banks are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1.
DEFINITIONS
Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:
“Accounts Receivable” means those amounts due to a Person that would be
categorized as “accounts receivable” in accordance with generally accepted
accounting principles.
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Agent” means Bank of America, N.A. in its capacity as administrative agent for
the Banks hereunder, and its successors in such capacity.
“Aggregate Commitments” means the Commitments of all the Banks.
“Agreement” means this 364-Day Credit Agreement as the same may be amended or
restated from time to time in accordance with the terms hereof.
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
“Applicable Margin” has the meaning set forth in Section 2.06(d).
“Applicable Percentage” means with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Bank’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the Commitment of each Bank to make Loans has been
terminated pursuant to Section 6.01 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Bank shall be



--------------------------------------------------------------------------------



determined based on the Applicable Percentage of such Bank most recently in
effect, giving effect to any subsequent assignments and to any Bank’s status as
a Defaulting Bank at the time of determination. The initial Applicable
Percentage of each Bank is set forth opposite the name of such Bank on Schedule
1.01 or in the Assignment and Assumption pursuant to which such Bank becomes a
party hereto, as applicable.
“Approved Fund” means any Person (other than a natural Person) that (i) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered or managed by (x) a Bank, (y) an affiliate of
a Bank or (z) an entity or an affiliate of an entity that administers or manages
a Bank.
“Arrangers” means BofA Securities, Inc., Citibank, N.A., and U.S. Bank National
Association, each in its capacity as a joint lead arranger hereunder, and their
successors in such capacity.
“Assignee” has the meaning set forth in Section 9.06(c).
“Assignment and Assumption Agreement” has the meaning set forth in Section
9.06(c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.06(c),
and their respective successors.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Euro-Dollar Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 8.01
2





--------------------------------------------------------------------------------



hereof, then the Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the applicable Notice of Borrowing or pursuant to Article 8.
“Benefited Bank” has the meaning set forth in Section 9.04.
“Borrower” means Target Corporation, a Minnesota corporation, and its
successors.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Euro-Dollar Loans, having the same Interest Period made by
each of the Banks pursuant to Section 2.02. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Base Rate Borrowing” is a Borrowing comprised of Base Rate
Loans, and a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar
Loans).
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Capital Lease Obligations” means all obligations of a Person as lessee which
are capitalized in accordance with generally accepted accounting principles.
“Change of Control” has the meaning set forth in Section 2.15.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Documentation Agent” means Goldman Sachs Bank USA in its capacity as
documentation agent of the credit facility hereunder.
“Commitment” means, with respect to each Bank, its obligation to make Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite the name of
such Bank opposite the name of such Bank on Schedule 1.01 or pursuant to any
Assignment and Assumption Agreement, as such amount may be reduced from time to
time pursuant to Section 2.08 or 2.09, the aggregate amount of which at the
Effective Date is $900,000,000.
3





--------------------------------------------------------------------------------



“Consolidated Rental Expense” means, for any period, the aggregate amount,
determined on a consolidated basis, of rental expense of the Borrower and its
Consolidated Subsidiaries accrued during such period, but excluding any unusual
non-cash adjustments to rental expenses of the Borrower and its Consolidated
Subsidiaries related to prior periods.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Borrower and its Consolidated Subsidiaries less
their consolidated Intangible Assets, all determined as of such date. For
purposes of this definition “Intangible Assets” means the amount (to the extent
reflected in determining such consolidated stockholders’ equity) of (i) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to January 30, 2016 in the book
value of any asset owned by the Borrower or a Consolidated Subsidiary, (ii) all
Investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, anticipated future benefit of tax loss carry-forwards, copyrights,
organization or developmental expenses and other intangible assets.
“Convertible Preferred Stock” means all preferred stock of the Borrower that is
convertible into a fixed number of shares of common stock of the Borrower at the
option of the holder.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all Capital Lease Obligations of such Person, (v) any obligation of the types
described in the foregoing clauses (i)-(iv) that is secured by a Lien on any
asset of such Person, whether or not such obligation is otherwise an obligation
of such Person, and (vi) any obligation of the types described in the foregoing
clauses (i)-(v) that is Guaranteed by such Person.
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Rating” means a rating of the Borrower’s long-term debt which is not
secured or supported by a guarantee, letter of credit or other form of credit
enhancement. If a Debt Rating by a Rating Agency is required to be at or above a
specified level and such Rating Agency shall have changed its system of
classifications after the date hereof, the requirement will be met if the
4





--------------------------------------------------------------------------------



Debt Rating by such Rating Agency is at or above the new rating which most
closely corresponds to the specified level under the old rating system.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means, subject to Section 2.18(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Bank
notifies the Agent and the Borrower in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any other Bank any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Bank’s obligation to
fund a Loan hereunder and states that such position is based on such Bank’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Bank shall not be a Defaulting Bank
solely by virtue of the ownership or acquisition of any equity interest in that
Bank or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Bank (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank. Any determination by
the Agent that a Bank is a Bank under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Bank shall be deemed to be a Defaulting Bank
(subject to Section 2.18(b)) as of the date established therefor by the Agent in
a written notice of such determination, which shall be delivered by the Agent to
the Borrower and each other Bank promptly following such determination.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory itself is the subject of any Sanction.
“Dollar” and “$” mean lawful money of the United States.
5





--------------------------------------------------------------------------------



“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“Euro-Dollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in dollar deposits) in
London.
“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.
“Euro-Dollar Loan” means a Loan to be made by a Bank as a Euro-Dollar Loan in
accordance with the applicable Notice of Borrowing.
“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means, at any time, the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office
6





--------------------------------------------------------------------------------



located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Bank,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Bank with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Bank acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 9.08) or (ii) such Bank changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Bank's
assignor immediately before such Bank became a party hereto or to such Bank
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero percent, such rate shall be deemed
to be zero percent for purposes of this Agreement.
“Fee Letter” means that certain fee letter dated as of March 31, 2020 among the
Borrower, the Agent and BofA Securities.
“Foreign Bank” means (a) if the Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for Tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or
7





--------------------------------------------------------------------------------



otherwise, of such Person (i) to purchase or pay, or advance or supply funds for
the purchase or payment of, such Debt or other obligation (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (ii) entered into for the purpose of
assuring in any other manner the obligee of such Debt or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part), provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.
“HMT” has the meaning set forth in the definition of “Sanctions”.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Intercompany Debt” means Debt owed by the Borrower and/or one or more of its
Subsidiaries or any trust the beneficiary of which is controlled by the Borrower
to the Borrower and/or one or more of its Subsidiaries or any trust the
beneficiary of which is controlled by the Borrower.
“Interest Payment Date” means, (a) as to any Euro-Dollar Loan, the last day of
each Interest Period applicable to such Loan, the date of prepayment of such
Loan and the Termination Date; provided, however, that if any Interest Period
for a Euro-Dollar Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Termination Date or the date
that all outstanding principal amounts hereunder are paid in full and all
Commitments are terminated.
“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one, two, three or six
months thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:
(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and
(c) any Interest Period commencing prior to the Termination Date which would
otherwise end after the Termination Date shall end on the Termination Date.
8





--------------------------------------------------------------------------------



“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended from time to time, or any successor statute.
“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
“Level I Status” exists at any date if at such date, the Borrower is at Level I
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Level II Status” exists at any date if at such date the Borrower is at Level II
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“Level III Status” exists at any date if at such date the Borrower is at Level
III in the chart appearing in the definition of Applicable Margin as a result of
its Debt Ratings as determined in accordance with such definition.
“Level IV Status” exists at any date if at such date the Borrower is at Level IV
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“Level V Status” exists at any date if, at such date the Borrower is at Level V
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“LIBOR” has the meaning specified in the definition of Euro-Dollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 8.01(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent (exercised in consultation with the
Borrower), to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Agent in a manner
9





--------------------------------------------------------------------------------



substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent (in consultation
with the Borrower) determines is reasonably necessary in connection with the
administration of this Agreement).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor under any conditional sale
agreement or other title retention agreement relating to such asset, but
excluding any asset held under a bona fide consignment arrangement. For the
purpose of clarity, the term “Lien” shall exclude any encumbrance arising under
or in respect of a lease.
“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.
“Loan Documents” has the meaning ascribed thereto in Section 9.02.
        “Material Debt” means Debt (other than (i) Debt incurred hereunder and
(ii) Intercompany Debt) of the Borrower and/or one or more of its Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal amount exceeding $150,000,000.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans
and “Note” means any one of such promissory notes issued hereunder.
“Notice of Borrowing” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Euro-Dollar Loans,
pursuant to Section 2.02, which in either case shall be substantially in the
form of Exhibit E or such other form as may be approved by the Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing
10





--------------------------------------------------------------------------------



such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced by this Agreement, or sold or assigned an
interest in any Loan or this Agreement).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 9.08).
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans occurring on such date.
“Parent” means, with respect to any Bank, any Person controlling such Bank.
“Participant” has the meaning set forth in Section 9.06(b).
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Internal Revenue Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code and
Sections 302, 303, 304 and 305 of ERISA.
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and is either (i) maintained by the Borrower or any
Subsidiary for employees of the Borrower and/or any Subsidiary or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower or any Subsidiary is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.
“Platform” has the meaning set forth in the last paragraph of Section 5.01.
“Posting Website” has the meaning set forth in Section 9.01.
“Rating Agency” means S&P or Moody’s.
11





--------------------------------------------------------------------------------



“Recipient” means the Agent, any Bank or any other recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder.
“Registered Public Accounting Firm” has the meaning specified in the federal
securities laws.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Required Banks” means at any time Banks having in the aggregate more than 50%
of the aggregate amount of the Commitments or, if the Commitments shall have
been terminated, Banks holding in the aggregate more than 50% of the aggregate
unpaid principal amount of the Loans; provided that the Commitment of, and the
portion of the aggregate unpaid principal amount of the Loans held by, any
Defaulting Bank shall be excluded for purposes of making a determination of
Required Banks.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of the Borrower, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 3.01 or as described below, the
secretary or any assistant secretary of the Borrower, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the Agent
or any other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Agent. Any document delivered hereunder
that is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower. To the extent
requested by the Agent, Borrower will provide an incumbency certificate as to
the authority of any Responsible Officer executing any document delivered under
this Agreement.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Significant Subsidiary” means a “Significant Subsidiary” of the Borrower, as
such term is defined in Regulation S-X promulgated by the Securities and
Exchange Commission.
12





--------------------------------------------------------------------------------



“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Status” means, at any date, whichever of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status exists at such date.
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.
“Syndication Agent” means each of Citibank, N.A. and U.S. Bank National
Association, in its capacity as a syndication agent of the credit facility
hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.
“Termination Date” means April 9, 2021.
“Total Capitalization” means, at any date, the sum (without duplication) of (i)
the consolidated stockholders’ equity of the Borrower and its Consolidated
Subsidiaries plus (ii) the net amount of Convertible Preferred Stock as
reflected in the consolidated statements of financial position of the Borrower
and its Consolidated Subsidiaries plus (iii) Total Finance Liabilities, all
determined as of such date.
“Total Finance Liabilities” means, at any date, the sum of (i) all Debt of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
as of such date, plus (ii) an amount equal to (a) the Consolidated Rental
Expense for the period of four consecutive fiscal quarters of the Borrower
ending on such date times (b) eight.
“Total Outstandings” means the aggregate outstanding amount of all Loans.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Euro-Dollar Loan.
13





--------------------------------------------------------------------------------



“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.14(e)(ii)(3).
“Withholding Agent” means the Borrower and the Agent, as applicable.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Voting Stock” means capital stock of any class or classes (however designated)
having voting power for the election of directors of the Borrower, other than
stock having such power only by reason of the happening of a contingency.
Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred with by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Banks (provided that for the purpose of calculating covenant compliance under
Article 5, the effect of FASB ASC Topic 815 shall not be applied); provided
that, if the Borrower notifies the Agent that the Borrower wishes to amend any
covenant in Article 5 to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent notifies the Borrower that the Required Banks wish to amend Article 5 for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of generally accepted
14





--------------------------------------------------------------------------------



accounting principles in effect for purposes of this Agreement immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Banks. Without limiting
the foregoing, leases shall continue to be classified and treated on a basis
consistent with that reflected in the Borrower’s audited financial statements
for the fiscal year ended January 30, 2016 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.
Section 1.03 Interest Rates. The Agent does not warrant, nor accept
responsibility, nor shall the Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Euro-Dollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
ARTICLE 2.
THE CREDITS
Section 2.01 Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to the Borrower pursuant
to this Section from time to time after the Effective Date and prior to the
Termination Date in amounts such that the aggregate principal amount of Loans by
such Bank at any one time outstanding shall not exceed the amount of its
Commitment. Each Borrowing of Loans under this Section shall be in an aggregate
principal amount of $25,000,000 or any larger multiple of $5,000,000 (except
that any such Borrowing may be in a lesser amount to the extent that the
aggregate amount available in accordance with Section 3.02(b) is less than these
requirements) and shall be made from the several Banks ratably in proportion to
their Applicable Percentages. Within the foregoing limits, the Borrower may
borrow under this Section, repay, or to the extent permitted by Section 2.10,
prepay Loans and reborrow at any time prior to the Termination Date under this
Section.
Section 2.02 Borrowings; Continuations and Conversions of Loans.
(a)Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to another, and each continuation of Euro-Dollar Loans shall be made upon the
Borrower’s irrevocable notice to the Agent, which may be given by (A) telephone,
or (B) a Notice of Borrowing; provided that any telephone notice must be
confirmed immediately by delivery to the Agent of a Notice of Borrowing. Each
such Notice of Borrowing must be received by the Agent not later than (x) 1:00
P.M. (New York City time) on the date of each Base Rate Borrowing, and (y) 11:00
A.M. (New York City time) on the third Euro-Dollar Business Day before each
Euro-Dollar Borrowing, continuation of a Euro-Dollar Borrowing or conversion of
a Euro-Dollar Borrowing to a Base Rate Borrowing or conversion of a Base Rate
Borrowing to a Euro-Dollar Borrowing. Each Borrowing of, conversion to or
continuation of Loans shall be in an aggregate principal amount of $25,000,000
or any larger multiple of $5,000,000 (except that any such Borrowing may be in
the aggregate amount available in accordance with Section 3.02(b)). Each
Borrowing shall specify (A) whether the Borrower is requesting
15





--------------------------------------------------------------------------------



a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day or
a Euro-Dollar Business Day, as applicable), (C) the principal amount of Loans to
be borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Notice of Borrowing, then the requested Loans will be made as
Base Rate Loans. If the Borrower fails to give a timely notice requesting a
conversion or continuation of any Euro-Dollar Loans, then the applicable Loans
shall be converted to, Euro-Dollar Loans having an Interest Period of one (1)
month. Any such automatic conversion to Euro-Dollar Loans having an Interest
Period of one (1) month shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Euro-Dollar Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Euro-Dollar
Loans in any Notice of Borrowing, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.
(b)Euro-Dollar Loans. Except as otherwise provided herein, a Euro-Dollar Loan
may be continued or converted only on the last day of an Interest Period for
such Euro-Dollar Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Euro-Dollar Loans without the
consent of the Required Banks, and the Required Banks may demand that any or all
of the outstanding Euro-Dollar Loans be converted immediately to Base Rate
Loans.
(c)Notice of Interest Rates. The Agent shall promptly notify the Borrower and
the Banks of the interest rate applicable to any Interest Period for Euro-Dollar
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Agent shall notify the Borrower and the Banks of any change
in Bank of America’s “prime rate” used in determining the Base Rate promptly
following the public announcement of such change.
(d)Interest Periods. After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.
(e)Notwithstanding anything to the contrary in this Agreement, any Bank may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Agent and such Bank.
Section 2.03 Notice to Banks; Funding of Loans.
(a) Upon receipt of a Notice of Borrowing, the Agent shall promptly notify each
Bank of the contents thereof and of such Bank’s share (if any) of such
Borrowing, and if no timely notice of a conversion or continuation is provided
by the Borrower, the
16





--------------------------------------------------------------------------------



Agent shall notify each Bank of the details of any automatic conversion to
Euro-Dollar Loans having an Interest Period of one (1) month described in
Section 2.02(a).
(b) Not later than 3:00 P.M. (New York City time) on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section 2.03) make available its share of such Borrowing, in immediately
available funds, to the Agent at its address referred to in Section 9.01. Unless
the Agent determines that any applicable condition specified in Article 3 has
not been satisfied, the Agent will make the funds so received from the Banks
available to the Borrower at the Agent’s aforesaid address.
(c) Unless the Agent shall have received notice from a Bank prior to the date of
any Borrowing that such Bank will not make available to the Agent such Bank’s
share of such Borrowing, the Agent may assume that such Bank has made such share
available to the Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03 and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Agent, such Bank and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
a rate per annum equal to the higher of the Federal Funds Rate or the interest
rate applicable thereto pursuant to Section 2.06 and (ii) in the case of such
Bank, the Federal Funds Rate. If such Bank shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. The failure of any
Bank to make available its share of any Borrowing shall not relieve any other
Bank of its corresponding obligation to do so on the date when due, and no Bank
shall be responsible for the failure of any other Bank to so make its share
available.
Section 2.04 Reserved.
Section 2.05 Repayment of Loans. The Borrower shall repay to the Banks on the
Termination Date the aggregate principal amount of all Loans outstanding on such
date, together with interest accrued thereon.
Section 2.06 Interest Rates.
(a)Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due, at a
rate per annum equal to the sum of the Applicable Margin for such day plus the
Base Rate for such day. Such interest shall be payable in arrears on each
Interest Payment Date. Any overdue principal of or interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the rate otherwise applicable to Base Rate
Loans for such day.
17





--------------------------------------------------------------------------------



(b)Each Euro-Dollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Margin for such day plus the
Euro-Dollar Rate for such Interest Period. Such interest shall be payable in
arrears on each Interest Payment Date.
“Euro-Dollar Rate” means:
(i)for any Interest Period with respect to a Euro-Dollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;
(ii)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two (2) Euro-Dollar Business Days prior to such date for Dollar
deposits with a term of one (1) month commencing that day; and
(iii)if the Euro-Dollar Rate shall be less than 0.75%, such rate shall be deemed
to be 0.75% for purposes of this Agreement.
(c)Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Applicable Margin
for such day plus the Euro-Dollar Rate applicable to such Loan and (ii) the sum
of the Applicable Margin for such day plus the Euro-Dollar Rate as of such day
applicable to such Loan amount for a presumed one-month Interest Period (or if
such amount due remains unpaid more than three Euro-Dollar Business Days, then
for a presumed six-month Interest Period), or, if the circumstances described in
clause (a) or (b) of Section 8.01 shall exist, at a rate per annum equal to the
sum of 2% plus the rate applicable to Base Rate Loans for such day.
(d)The “Applicable Margin” with respect to any Euro-Dollar Loan or Base Rate
Loan at any date is the applicable percentage amount set forth below in the
applicable column, which shall be (i) determined based upon the Debt Rating as
specified below and (ii) applicable to all Euro-Dollar Loans and Base Rate Loans
existing on and after the first date a specific Debt Rating is effective (the
“Debt Rating Date”) and continuing until, but not including, the immediate next
Debt Rating Date:
18





--------------------------------------------------------------------------------




LevelDebt RatingApplicable Margin for Euro-Dollar LoansApplicable Margin for
Base Rate LoansIEqual to or better than A by S&P or A2 by
Moody’s1.200%0.200%IIA- by S&P or A3 by Moody’s1.450%0.450%IIIBBB+ by S&P or
Baa1 by Moody’s1.700%0.700%IVEqual to or less than BBB by S&P or Baa2 by
Moody’s1.950%0.950%

In the event that the Debt Ratings assigned by S&P and Moody’s differ, the
Applicable Margin shall be determined by reference to the rating level having
the higher Debt Rating unless such ratings are more than one level apart, in
which case the rating level that is one tier below the higher of the two ratings
shall determine the Applicable Margin. The final Debt Rating level by which the
Applicable Margin are determined is referred to herein as a “Level”.
In the event that either S&P or Moody’s (but not both) shall not make a Debt
Rating, the above calculations of the Applicable Margin shall be made based on
(i) the rating provided by S&P or Moody’s, whichever shall then maintain a
current Debt Rating, and (ii) the Debt Rating provided by a nationally
recognized securities rating agency selected by the Borrower and approved by the
Agent, which shall be substituted for either S&P or Moody’s, as the case may be
(the “Alternative Rating Agency”), and the Alternative Rating Agency’s
equivalent rating levels shall be substituted for the Debt Rating levels of
either S&P or Moody’s, whichever shall no longer then make the applicable Debt
Rating.
Section 2.07 Fees.
(a)Facility Fee. The Borrower shall pay to the Agent, for the account of each
Bank in accordance with its Applicable Percentage, a facility fee equal to 0.30%
of the Aggregate Commitments, subject to adjustment as provided in Section 2.18.
The facility fee shall accrue at all times while the Aggregate Commitments
exist, including at any time during which one or more of the conditions in
Section 3.02 is not met, and shall be due and payable quarterly in arrears as
provided in clause (c) below.
(b)Utilization Fee. The Borrower shall pay to the Agent, for the account of each
Bank in accordance with its Applicable Percentage, a utilization fee of 0.25%
per annum times the Total Outstandings on each day that the Total Outstandings
exceed 50% of the Aggregate Commitments then in effect (or, if terminated, in
effect immediately prior to such termination), subject to adjustment as provided
in Section 2.18. The utilization fee shall be due and payable quarterly in
arrears as provided in clause (c) below.


19





--------------------------------------------------------------------------------



(c)Accrued fees under this Section shall be payable quarterly in arrears on the
last Business Day of each March, June, September, and December and on the
Termination Date (and, if later, the date the Loans shall be repaid in their
entirety).
Section 2.08 Optional Termination or Reduction of Commitments. The Borrower may,
upon at least three Business Days’ notice to the Agent, (a) terminate the
Commitments at any time, if no Loans are outstanding at such time, or (b)
ratably reduce from time to time by an aggregate amount of $25,000,000 or any
larger multiple of $5,000,000, the aggregate amount of the Commitments in excess
of the aggregate outstanding principal amount of the Loans.
Section 2.09 Mandatory Termination of Commitments. The Commitments of each Bank
shall terminate on the Termination Date, and any Loans then outstanding
(together with accrued interest thereon) shall be due and payable on such date.
Section 2.10 Optional Prepayments.
(a) The Borrower may, upon notice to the Agent pursuant to delivery to the Agent
of a Notice of Loan Prepayment, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty, subject to Section
2.12; provided that, unless otherwise agreed by the Agent, (A) such notice must
be received by the Agent not later than 12:00 noon (New York City time) (1)
three (3) Euro-Dollar Business Days prior to any date of prepayment of
Euro-Dollar Loans and (2) on the date of prepayment of Base Rate Loans; and (B)
any prepayment of Loans shall be in a principal amount of $25,000,000 or a whole
multiple of $5,000,000 in excess thereof, or, if less, the entire principal
amount thereof then outstanding. Each such Notice of Loan Prepayment shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Euro-Dollar Loans are to be prepaid, the Interest Period(s) of
such Loans. Any prepayment of principal of any Euro-Dollar Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 2.12. Subject to Section 2.18,
each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Borrowing.
(b) Upon receipt of a notice of prepayment pursuant to this Section, the Agent
shall promptly notify each Bank of the contents thereof and of such Bank’s
ratable share (if any) of such prepayment and such notice shall not thereafter
be revocable by the Borrower.
Section 2.11 General Provisions as to Payments.
(a)The Borrower shall make each payment of principal of and interest on, the
Loans and of fees hereunder, not later than 1:00 p.m. (New York City time) on
the date when due, in immediately available funds, without set-off, deduction,
recoupment or counterclaim, to the Agent at its address referred to in Section
9.01. The Agent will promptly distribute to each Bank its ratable share of each
such payment received by the Agent for the account of the Banks. Whenever any
payment of principal of, or interest on, the Base Rate Loans or of fees shall be
due on a day which is not a Business Day, the
20





--------------------------------------------------------------------------------



date for payment thereof shall be extended to the next succeeding Business Day
unless such Business Day occurs after the Termination Date, in which case the
date for payment thereof shall be the next preceding Business Day. Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month or occurs after the
Termination Date, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day.
(b)Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Banks hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that the
Borrower shall not have so made such payment, each Bank shall repay to the Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Agent, at the Federal Funds
Rate.
Section 2.12 Funding Losses. If the Borrower makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Section 2.10, 2.15 Article 6 or 8
or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans
after notice has been given to any Bank in accordance with Section 2.03(a), the
Borrower shall reimburse each Bank within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after any such payment or failure to borrow,
provided that such Bank shall have delivered to the Borrower a certificate as to
the amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.
Section 2.13 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Euro-Dollar Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan
from the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one (1) day. Each determination by the Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
21





--------------------------------------------------------------------------------



Section 2.14 Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of the Borrower under
this Agreement shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the applicable Withholding Agent) require the
deduction or withholding of any Tax from any such payment by the applicable
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)If the applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the applicable Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)If the applicable Withholding Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) the applicable Withholding Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the applicable Withholding Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
22





--------------------------------------------------------------------------------



Authority in accordance with applicable law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.
(c)Tax Indemnifications.
(i)The Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank (with a copy to the Agent), or by the Agent on its own behalf
or on behalf of a Bank, shall be conclusive absent manifest error. The Borrower
shall also, and does hereby indemnify the Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, for any amount which
a Bank for any reason fails to pay indefeasibly to the Agent as required
pursuant to Section 2.14(c)(ii) below.
(ii)Each Bank shall, and does hereby, severally indemnify and shall make payment
in respect thereof within ten (10) days after demand therefor, (A) the Agent
against any Indemnified Taxes attributable to such Bank (but only to the extent
that the Borrower has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (B) the
Agent and the Borrower, as applicable, against any Taxes attributable to such
Bank’s failure to comply with the provisions of Section 9.06 relating to the
maintenance of a Participant Register (as defined in such Section) and (C) the
Agent and the Borrower, as applicable, against any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Agent or the
Borrower in connection with this Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Agent shall be conclusive absent manifest error. Each Bank hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Bank under this Agreement against any amount due to the Agent under this
clause (ii).
(d)Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 2.14, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.
23





--------------------------------------------------------------------------------



(e)Status of Banks; Tax Documentation.
(i)Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under the Agreement shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Bank, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Bank that is a U.S. Person shall deliver to the Borrower and the Agent on
or prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Agent), executed originals of IRS Form W-9 and any other applicable documents
certifying that such Bank is exempt from U.S. federal backup withholding tax;
(B)any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
24





--------------------------------------------------------------------------------



(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)to the extent a Foreign Bank is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Bank is
a partnership and one or more direct or indirect partners of such Foreign Bank
are claiming the portfolio interest exemption, such Foreign Bank may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and
(D)if a payment made to a Bank under the Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Bank has complied with such Bank’s obligations under FATCA or to determine
the amount to deduct and
25





--------------------------------------------------------------------------------



withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)Each Bank agrees that if any form or certification it previously delivered
pursuant to this Section 2.14 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Agent in writing of its legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Bank, or have any obligation to pay to any Bank, any refund of Taxes withheld
or deducted from funds paid for the account of such Bank. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.14 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
(g)Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all of obligations under this Agreement.
Section 2.15 Change of Control; Offer of Prepayment.
(a)If a Change of Control shall occur (i) the Borrower will, within ten days
after the occurrence thereof, give each Bank notice thereof and shall describe
in reasonable detail the facts and circumstances giving rise thereto and (ii)
each Bank may, by three Business Days’ notice to the Borrower and the Agent,
given not later than 60 days after receipt of such notice of Change of Control,
terminate its Commitment, which shall thereupon be terminated, and declare all
of the outstanding Loans made by it (together with accrued interest thereon) and
any other amounts payable hereunder for its account
26





--------------------------------------------------------------------------------



to be, and such Loans and such other amounts (including, without limitation,
amounts payable under Section 2.12) shall thereupon become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. For the purpose of this Section, a
“Change of Control” shall occur if, during any period of 12 consecutive months,
(I) a majority of the directors of the Borrower shall be Persons other than
Persons (A) who were directors of the Borrower on the first day of such period,
(B) whose election or nomination as a director of the Borrower was approved by
individuals referred to in clause (A) constituting at the time of such election
or nomination at least a majority of the Board of Directors, or (C) whose
election or nomination as a director of the Borrower was approved by individuals
referred to in clauses (A) or (B) above or this clause (C) constituting at the
time of such election or nomination at least a majority of the Board of
Directors or (II) any person or group of persons (within the meaning of Section
13 or 14 of the Exchange Act) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act) of 50% or more in voting power of the outstanding Voting
Stock.
(b)If any event or condition shall occur under any agreement, indenture or
instrument relating to any Material Debt (other than an event or condition
arising due to the Borrower’s exercise of an optional right to prepay, redeem,
purchase or defease), which event or condition has the effect of requiring an
offer of prepayment, redemption, purchase or defeasance to be made to the
holders of such Material Debt (a “Prepayment Offer”), (i) the Borrower will,
within ten days after the first day that such event or condition occurs, give
each Bank notice thereof and shall describe in reasonable detail the facts and
circumstances giving rise thereto and (ii) each Bank may, by three Business
Days’ notice to the Borrower and the Agent, given not later than 60 days after
receipt of such notice of Prepayment Offer, terminate its Commitment, which
shall thereupon be terminated, and declare all of the outstanding Loans made by
it (together with accrued interest thereon) and any other amounts payable
hereunder for its account to be, and such Loans and such other amounts
(including, without limitation, amounts payable under Section 2.12) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.
Section 2.16 Reserved.
Section 2.17 Reserved.
Section 2.18 Defaulting Banks.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Law:
(i)Waivers and Amendments. That Defaulting Bank’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 9.05.
27





--------------------------------------------------------------------------------



(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article 6 or otherwise, and
including any amounts made available to the Agent by that Defaulting Bank
pursuant to Section 9.04, but excluding any amounts received from the Borrower
under Section 2.03), shall be applied at such time or times as may be determined
by the Agent as follows: first, to the payment of any amounts owing by that
Defaulting Bank to the Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Bank has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; third, if so determined
by the Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Bank to
fund Loans under this Agreement; fourth, to the payment of any amounts owing to
the Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Bank against that Defaulting Bank as a result of that Defaulting
Bank’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and sixth, to
that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided, however, notwithstanding the foregoing clauses first
through sixth, if (x) such payment is a payment of the principal amount of any
Loans in respect of which that Defaulting Bank has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 3.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Banks on a pro rata basis prior to
being applied to the payment of any Loans of that Defaulting Bank. Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Bank, and each Bank irrevocably consents hereto.
(iii)Certain Fees. That Defaulting Bank shall be entitled to receive any
facility fee or utilization fee pursuant to Section 2.07 for any period during
which that Bank is a Defaulting Bank only to extent allocable to the outstanding
principal amount of Loans funded by it (and the Borrower shall not be required
to pay the remaining amount of such fee that otherwise would have been required
to have been paid to that Defaulting Bank).
(b)Defaulting Bank Cure. If the Borrower and the Agent agree in writing in their
sole discretion that a Defaulting Bank should no longer be deemed to be a
Defaulting Bank, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Bank will, to the extent applicable, purchase that portion
of outstanding Loans of the other Banks or take such other actions as the Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by the Banks in proportion to their
28





--------------------------------------------------------------------------------



respective Commitments, whereupon that Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Bank was a
Defaulting Bank; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Bank will constitute a waiver or release of any claim of any party
hereunder arising from that Bank’s having been a Defaulting Bank.
Section 2.19 Evidence of Debt. The Loans made by each Bank shall be evidenced by
one or more accounts or records maintained by such Bank and by the Agent in the
ordinary course of business. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to its obligations hereunder. In
the event of any conflict between the accounts and records maintained by any
Bank and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error.
ARTICLE 3.
CONDITIONS
Section 3.01 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):
(a)receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party);
(b)receipt by the Agent for the account of each Bank requesting such, of a duly
executed Note dated on or before the Effective Date;
(c)receipt by the Agent of an opinion of Don H. Liu, Esq., Executive Vice
President, Chief Legal & Risk Officer and Corporate Secretary of the Borrower,
substantially in the form of Exhibit B hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Banks
may reasonably request;
(d)receipt by the Agent of an opinion of Faegre Drinker Biddle & Reath LLP,
counsel for the Borrower, substantially in the form of Exhibit C hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Required Banks may reasonably request;
(e)receipt by the Agent of all documents it may reasonably request relating to
the existence of the Borrower, the corporate authority for and the validity of
this Agreement and the Notes, if any, and any other matters relevant hereto, all
in form and substance satisfactory to the Agent;
(f)receipt by the Agent of a certificate signed by the assistant treasurer of
the Borrower certifying that since February 1, 2020 there shall not have
occurred any
29





--------------------------------------------------------------------------------



material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole; provided that the impacts of COVID-19 on the business, financial position
or results of operation of the Borrower and its Consolidated Subsidiaries that
occurred and were disclosed to the Lenders or otherwise made publicly available
prior to the date of this Agreement will be disregarded.
Without limiting the generality of the provisions of Section 7.05, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Agent shall have received notice from such
Bank prior to the proposed Effective Date specifying its objection thereto.
Section 3.02 Borrowings. The obligation of any Bank to honor any Notice of
Borrowing (other than a Notice of Borrowing requesting only a conversion of
Loans to the other Type or a continuation of Euro-Dollar Loans) is subject to
the satisfaction of the following conditions:
(a)receipt by the Agent of a Notice of Borrowing as required by Section 2.02;
(b)the fact that, immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans will not exceed the aggregate amount of the
Commitments;
(c)the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing; and
(d)the fact that (i) the representations and warranties of the Borrower
contained in this Agreement that are qualified by materiality are true and
correct, and (ii) the representations and warranties of the Borrower contained
in this Agreement that are not qualified by materiality are true and correct in
all material respects, in each case on and as of the date of such Borrowing
(except the representations and warranties set forth in Section 4.04).
Each Notice of Borrowing (other than a Notice of Borrowing requesting only a
conversion of Loans to the other Type or a continuation of Euro-Dollar Loans)
submitted by Borrower shall be deemed to be a representation and warranty by the
Borrower that the conditions specified in clauses (b), (c) and (d) of this
Section have been satisfied on and as of the date of the applicable Borrowing.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
Section 4.01 Corporate Existence and Power; Investment Company Status. Each of
the Borrower and each of its Significant Subsidiaries is validly existing and in
good standing under
30





--------------------------------------------------------------------------------



the laws of its jurisdiction of organization, and is duly qualified to do
business in each jurisdiction where, in light of the nature of the business
transacted or the property owned by it, such qualification is necessary and the
failure so to qualify might permanently impair title to property material to its
operations or its right to enforce a material contract against others, or expose
it to substantial liability in such jurisdiction. The Borrower is not nor is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
Section 4.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes, if any, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the Borrower or of
any agreement or instrument evidencing or governing Debt of the Borrower or any
other material agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries.
Section 4.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and the Notes, if any, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower in each case enforceable in accordance with their respective terms,
except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and (ii) rights
of acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability.
Section 4.04 Financial Information. The consolidated statements of financial
position of the Borrower and its Consolidated Subsidiaries as of February 1,
2020 and the related consolidated statements of results of operations, cash
flows and shareholders’ investment for the fiscal year then ended, reported on
by Ernst & Young, LLP and set forth in the Borrower’s Form 10-K for the fiscal
year then ended, a copy of which has been delivered to each of the Banks, fairly
present, in all material respects, in conformity with generally accepted
accounting principles, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
Section 4.05 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against, the Borrower or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official which would reasonably be expected to materially adversely affect
the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries or which in any
manner draws into question the validity of this Agreement or any Note.
Section 4.06 Compliance with ERISA. The Borrower and each Subsidiary has
fulfilled its obligations, if any, under the minimum funding standards of ERISA
with respect to each Plan maintained by it and each Plan is otherwise in
compliance in all material respects with the applicable provisions of ERISA.
31





--------------------------------------------------------------------------------



Section 4.07 Payment of Taxes. United States Federal income tax returns of the
Borrower and its Subsidiaries have been examined and closed through the fiscal
year ended February 3, 2018. The Borrower and its Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which, to the best of the Borrower’s knowledge, are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except for any such taxes
which are being contested in good faith by appropriate proceedings and against
which the Borrower in its judgment has set aside adequate reserves in accordance
with generally accepted accounting principles.
Section 4.08 Affected Financial Institutions. The Borrower is not an Affected
Financial Institution.
Section 4.09 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Significant Subsidiaries, any director,
officer, or employee thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority. Neither Borrower nor any of its Subsidiaries is located,
organized or resident in a Designated Jurisdiction, except, in each case, as
authorized by the applicable Sanctions authority or not prohibited by any
Sanction.
Section 4.10 Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, and, to the extent
applicable, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
Section 4.11 Full Disclosure. All information heretofore furnished by the
Borrower to the Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank will be, true and
accurate in all material respects on the date as of which such information is
stated or certified; provided, however, that any projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by the Borrower to be reasonable
at the time made, it being recognized by the Agent and the Banks that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
Section 4.12 Covered Entity. The Borrower is not a Covered Entity, as defined in
Section 9.16.
32





--------------------------------------------------------------------------------



ARTICLE 5.
COVENANTS
The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any Loan or other amounts hereunder shall remain unpaid:
Section 5.01 Information. The Borrower will deliver to each of the Banks:
(a)as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated statement of financial position of
the Borrower and its Consolidated Subsidiaries as of the end of such fiscal year
and the related consolidated statements of operations, cash flows and
shareholders’ investment for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the Securities and Exchange Commission by Ernst & Young,
LLP or other Registered Public Accounting Firm of recognized national standing
selected by the Borrower (the “Auditor”) or other independent public accountants
of nationally recognized standing;
(b)as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year of the Borrower, a consolidated
statement of financial position of the Borrower and its Consolidated
Subsidiaries as of the end of such quarter, the related consolidated statements
of operations for such quarter and for the portion of the Borrower’s fiscal year
ended at the end of such quarter, and the related consolidated statement of cash
flows for the portion of the Borrower’s fiscal year ended at the end of such
quarter, setting forth in each case, as applicable, in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by the chief financial officer or the chief
accounting officer of the Borrower;
(c)within 15 days after the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the chief accounting officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Sections 5.07 to 5.08, inclusive, on
the date of such financial statements and (ii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;
(d)[Reserved];
(e)within 15 days after any officer of the Borrower obtains knowledge of any
Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;
33





--------------------------------------------------------------------------------



(f)within 15 days after the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
(g)within 15 days after the filing thereof copies of all reports on Forms 10-K,
10-Q and 8-K (or their equivalents) which the Borrower shall have filed with the
Securities and Exchange Commission or any Governmental Authority succeeding to
any of its functions;
(h)written notice setting forth the facts and relevant information if and when
the Borrower or any Subsidiary (i) fails to fulfill their obligations, if any,
under the minimum funding standards of ERISA with respect to any Plan; (ii)
engages in any material nonexempted "prohibited transaction" as defined in
Sections 406 and 408 of ERISA and Section 4975 of the Internal Revenue Code;
(iii) fails to comply with the Pension Funding Rules; (iv) terminates or permits
the termination of any "employee pension benefit plan," as defined in Section 3
of ERISA and covered by Title IV of ERISA or subject to the minimum funding
standards of Section 412 of the Internal Revenue Code; or (v) engages in a
"withdrawal" or "partial withdrawal," as defined in Section 4203 or 4205 of
ERISA from a "multiemployer plan," as defined in Section 4001(a)(3) of ERISA;
(i)promptly following, and in any event within ten days of any change in a Debt
Rating by any Rating Agency, notice thereof; and
(j)from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Bank, may reasonably request.
As to any information contained in materials furnished pursuant to Section
5.01(g), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above. Notwithstanding the foregoing, the
Borrower shall remain obligated to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.
The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers will
make available to the Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak and/or another similar electronic
system (the “Platform”) pursuant to Section 9.01 and (b) none of the Banks will
be “public-side” Banks (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) no Borrower Materials are
to be made available to Public Lenders, (x) all Borrower Materials shall be
treated as private and may contain material non-public information with respect
to the Borrower or its securities for purposes of United States federal and
state securities laws; and (y) the Agent and the Arrangers shall treat all
Borrower Materials as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
34





--------------------------------------------------------------------------------



Section 5.02 Maintenance of Property. The Borrower will keep, and will cause
each Subsidiary to keep, all material property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
material adverse effect on the business, financial position or results of
operations of the Borrower and its Subsidiaries taken as a whole.
Section 5.03 Conduct of Business and Maintenance of Existence. Except as
permitted by Section 5.05, the Borrower will continue, and will cause each
Significant Subsidiary to continue, to engage in business of the same general
type as now conducted by the Borrower and its Significant Subsidiaries, and will
preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect its
respective corporate existence and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that, neither the Borrower nor any Significant Subsidiary shall be required to
preserve any such right, privilege or franchise if the Borrower shall determine
in good faith (a) that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower or any Significant Subsidiary or (b) the
loss thereof will not be disadvantageous in any material respect to the
Borrower.
Section 5.04 Compliance with Laws. Except where the failure to do so would not
reasonably be expected to have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Subsidiaries
taken as a whole, the Borrower will comply, and cause each of its Subsidiaries
to comply, in all material respects with all applicable laws, rules, regulations
and orders where material to the assets or operations of the Borrower or any
such Subsidiary, such compliance to include, without limitation, paying before
the same become delinquent all taxes, fees, assessments and other governmental
charges imposed upon it or upon its property except to the extent any such
taxes, fees, assessments or other governmental charges are being contested in
good faith by appropriate proceedings and adequate reserves in the judgment of
the Borrower therefor have been established on the books of such Person in
accordance with generally accepted accounting principles.
Section 5.05 Consolidations, Mergers and Sale of Assets. The Borrower will not
(a) dissolve or liquidate, (b) merge with or into, or consolidate with, any
other Person, (c) dissolve or liquidate any Subsidiary or permit the merger or
consolidation of any Subsidiary into or with any other Person unless the
Borrower shall determine in good faith (i) that any such transaction is in the
best interests of the Borrower or (ii) such transaction will not be
disadvantageous in any material respect to the Borrower, or (d) sell, convey or
transfer all or substantially all of its property and assets to any other
Person; provided, however, that (x) any Person may be merged with or into, or
consolidated with, the Borrower if the Borrower is the surviving corporation,
and (y) the Borrower may merge with or into, or consolidate with, another
corporation or sell, convey or transfer its properties and assets substantially
as an entity to any Person if the corporation formed by such consolidation or
into which the Borrower is merged, or the Person which acquires by sale,
conveyance or transfer the properties and assets of the Borrower substantially
as an entity, shall be a corporation organized and existing under the laws of
the United States of America, any state thereof or the District of Columbia, and
shall expressly assume by a supplemental agreement hereto, executed and
delivered to the Agent in form reasonably satisfactory to the Agent, the full
and timely performance and observance of every covenant and agreement contained
herein, including but not limited to the payment of the principal and interest
35





--------------------------------------------------------------------------------



provided herein, on the part of the Borrower to be performed or observed, in
each case if immediately after giving effect to such merger, consolidation,
sale, conveyance or transfer, no Default would occur and be continuing.
Section 5.06 Dividends. The Borrower will not, and will not permit any
Subsidiary to, declare or pay any dividends, purchase or otherwise acquire for
value any of its capital stock now or hereafter outstanding, or make any
distribution of assets to its stockholders as such, or permit any of its
Subsidiaries to purchase or otherwise acquire for value any of the capital stock
of the Borrower, if any such action would result in a breach of a covenant or
agreement contained in, or default under, or constitute an event of default
under, any other agreement then in effect between the Borrower and any Person
relating to indebtedness for money borrowed.
Section 5.07 Negative Pledge. The Borrower will not permit, at the end of any
fiscal quarter, the aggregate amount of Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis, secured by Liens
(other than (a) Liens on Accounts Receivable and (b) any Lien on any asset
securing Debt incurred or assumed for the purpose of financing all or any part
of the cost of acquiring or constructing such asset, provided that such Lien
attaches to such asset concurrently or within 120 days after the acquisition or
completion of construction thereof) to exceed 20% of Consolidated Tangible Net
Worth.
Section 5.08 Leverage Ratio. The Borrower will not, at the end of any fiscal
quarter of the Borrower, permit the ratio of (a) Total Finance Liabilities to
(b) Total Capitalization to be greater than or equal to 0.75 to 1.00.
Section 5.09 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used, directly or indirectly, by the Borrower for its general
corporate purposes. None of such proceeds will be used in a manner which
violates Regulation U.
Section 5.10 Sanctions. Borrower shall not directly or, to the knowledge of
Borrower, indirectly, use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Bank, Arranger, Agent or
otherwise) of Sanctions.
Section 5.11 Anti-Corruption Laws. Borrower shall not directly or, to the
knowledge of Borrower, indirectly use the proceeds of any Borrowing for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, and, to the extent applicable, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
ARTICLE 6.
DEFAULTS
Section 6.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:
36





--------------------------------------------------------------------------------



(a)the Borrower shall fail to pay when due any principal of any Loan, or shall
fail to pay within five Business Days of the due date thereof any interest on
any Loan, any fees or any other amount payable hereunder;
(b)the Borrower shall fail to observe or perform any covenant contained in
Sections 5.05 through 5.09, inclusive;
(c)the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Borrower
by the Agent at the request of any Bank;
(d)any representation, warranty, certification or statement made by the Borrower
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made (or deemed made);
(e)(i) the Borrower or any of its Subsidiaries shall default in the payment
(whether at stated maturity, upon acceleration, upon required prepayment or
otherwise), beyond any period of grace provided therefor, of any principal or
interest of principal in respect of any Material Debt or (ii) any other breach
or default (or other event or condition, other than (x) any offer of prepayment
(mandatory or optional) or payment upon acceptance of the offer; (y) Borrower’s
exercise of an optional right to prepay, redeem, purchase or defease or (z) a
scheduled mandatory prepayment), beyond any period of grace provided therefor,
shall occur under any agreement, indenture or instrument relating to any
Material Debt, if the effect of such breach or default (or such other event or
conditions) is to cause such Material Debt to become or be declared due and
payable, or required to be prepaid, redeemed, purchased or defeased, prior to
its stated maturity;
(f)the Borrower or any of its Significant Subsidiaries shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(g)an involuntary case or other proceeding shall be commenced against the
Borrower or any of its Significant Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for
37





--------------------------------------------------------------------------------



a period of 60 days; or an order for relief shall be entered against the
Borrower or any Significant Subsidiary under the federal bankruptcy laws as now
or hereafter in effect;
(h)The Borrower or any Subsidiary shall (i) engage in any
nonexempted "prohibited transaction," as defined in Sections 406 and 408 of
ERISA and Section 4975 of the Internal Revenue Code, (ii) fail to comply with
the Pension Funding Rules, (iii) terminate or permit the termination of
any "employee pension benefit plan," as defined in Section 3 of ERISA, in a
manner which shall result in the imposition of a Lien on the property of the
Borrower or such Subsidiary pursuant to Section 4068 of ERISA or (iv) engage in
a "withdrawal" or "partial withdrawal," as defined in Section 4203 or 4205 of
ERISA, from a "multiemployer plan," as defined in Section 4001(a)(3) of ERISA,
provided that no occurrence described in this Section 6.01(h) shall constitute
an Event of Default unless the aggregate outstanding liability of the Borrower
and its Subsidiaries which has resulted from all such occurrences, plus the
aggregate outstanding amount secured by all such Liens shall exceed $150,000,000
(or its equivalent in any other currency); or
(i)a judgment or order for the payment of money in excess of $150,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), shall be rendered against the Borrower or
any of its Subsidiaries and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 60 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
then, and in every such event, the Agent shall, if requested by the Required
Banks, (i) by notice to the Borrower terminate the Commitments and they shall
thereupon terminate, and (ii) by notice to the Borrower declare the unpaid
principal amount of all outstanding Loans (together with accrued interest
thereon and all other fees pursuant to Section 2.07 or 2.12 owing or payable
hereunder) to be, and the unpaid principal amount of all outstanding Loans shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause (f) or (g) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Agent or the Banks, the Commitments shall
thereupon terminate and the unpaid principal amount of all outstanding Loans
(together with accrued interest thereon and all other fees pursuant to Section
2.07 or 2.12 owing or payable hereunder) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
Section 6.02 Notice of Default. The Agent shall give notice to the Borrower
under Section 6.01(c) promptly upon being requested to do so by any Bank and
shall thereupon notify all the Banks thereof.
38





--------------------------------------------------------------------------------



ARTICLE 7.
THE AGENT, THE DOCUMENTATION AGENT
AND THE SYNDICATION AGENTS
Section 7.01 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the Notes, if any, as are delegated to the
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.
Section 7.02 Agent and Affiliates. Bank of America shall have the same rights
and powers under this Agreement as any other Bank and may exercise or refrain
from exercising the same as though it were not the Agent, and Bank of America
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Agent hereunder. The Banks acknowledge that,
pursuant to such activities, Bank of America or its affiliates may receive
information regarding the Borrower or its affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Bank and
may exercise such rights and powers as though it were not the Agent, and the
terms “Bank” and “Banks” include Bank of America in its individual capacity.
Section 7.03 Action by Agent. The obligations of the Agent hereunder are only
those expressly set forth herein, and the Agent shall not be a trustee or
fiduciary for any Bank; the term “Agent” is used solely as a matter of market
custom to connote an administrative relationship among independent contracting
parties. Without limiting the generality of the foregoing, the Agent shall not
be required to take any action with respect to any Default, except as expressly
provided in Article 6.
Section 7.04 Consultation with Experts. The Agent may consult with legal counsel
(who may be counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
Section 7.05 Liability of Agent. Neither the Agent nor any of its affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection herewith (a) with the
consent or at the request of the Required Banks or all Banks, as the case may
be, or (b) in the absence of its own gross negligence or willful misconduct and
in no event shall any such Person be liable for special, consequential, punitive
or indirect damages. Neither the Agent nor any of its affiliates nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article 3, except receipt of items required to be delivered to the Agent; or
(iv) the validity, enforceability, effectiveness, genuineness or sufficiency of
this Agreement, the Notes, if any, or any other instrument or writing furnished
in connection herewith. Neither the Agent nor any of its
39





--------------------------------------------------------------------------------



affiliates nor any of their respective directors, officers, agents or employees
shall be required to initiate or conduct any litigation or collection
proceedings under this Agreement or the Notes, if any. The Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Section 7.06 Indemnification. Each Bank shall, ratably in accordance with its
Commitment (determined at the time such indemnification is sought), indemnify
the Agent, its affiliates and their respective directors, officers, agent and
employees (to the extent not reimbursed by the Borrower) from and against all
Indemnified Liabilities, as defined in Section 9.03(b) (except such as result
from such indemnitees’ gross negligence or willful misconduct; provided,
however, that no action taken in accordance with directions of the Required
Banks or, in the case of an action expressly requiring the consent of all of the
Banks, with the directions of all of the Banks, shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section), that such
indemnitees may suffer or incur in connection with this Agreement or as a result
of any action taken or omitted by such indemnitees hereunder. Without limitation
of the foregoing, each Bank shall reimburse the Agent upon demand for its
ratable share (determined at the time such reimbursement is sought) of any costs
or out-of-pocket expenses (including reasonable fees and expenses of counsel,
including the allocated costs of internal legal services) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any document contemplated by or
referred to herein, to the extent that the Agent is not reimbursed for such
expenses by or on behalf of the Borrower. The undertaking in this Section shall
survive termination of the Commitments, the repayment of all Loans and the
resignation of the Agent.
Section 7.07 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Agent, the Documentation Agent, the Syndication
Agents or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Agent, the Documentation Agent, the Syndication Agents or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.
Section 7.08 Successor Agent. The Agent may resign at any time by giving notice
thereof to the Banks and the Borrower. Upon any such resignation, the Required
Banks shall have the right, with the consent of the Borrower (not to be
unreasonably withheld), to appoint a successor Agent. If no successor Agent
shall have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30 days after the retiring Agent gives notice of
resignation, then the retiring Agent may, on behalf of the Banks, appoint a
successor Agent, which shall be a commercial bank organized or licensed under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $50,000,000. Upon the acceptance of its
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent, and the retiring Agent shall thereafter be discharged from its
duties and
40





--------------------------------------------------------------------------------



obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.
Section 7.09 Agent’s Fee. The Borrower shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and the Agent.
Section 7.10 Documentation Agent and Syndication Agents. Nothing in this
Agreement shall impose on the Documentation Agent or any Syndication Agent, in
its capacity as such, any duties or obligations whatsoever, nor shall the
Documentation Agent or any Syndication Agent, in its capacity as such be deemed
to have any fiduciary relationship with any Bank.
Section 7.11 Defaults. The Agent shall not be deemed to have knowledge or notice
of the occurrence of a Default or Event of Default unless the Agent has received
written notice from a Bank or the Borrower specifying such Default or Event of
Default and stating that such notice is a “Notice of Default”. In the event that
the Agent receives such a notice of the occurrence of a Default or Event of
Default, the Agent shall give prompt notice thereof to the Banks. The Agent
shall (subject to Section 7.05 hereof) take such action with respect to such
Default or Event of Default as shall reasonably be directed by the Required
Banks, provided that, unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interest of the Banks.
ARTICLE 8.
CHANGE IN CIRCUMSTANCES
Section 8.01 Inability to Determine Rates.
(a)Temporary Inability.
(i)Except in the case of circumstances described in Section 8.01(b), if in
connection with any request for a Euro-Dollar Loan or a conversion to or
continuation thereof, (A) the Agent determines that (1) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Euro-Dollar Loan, or (2) adequate
and reasonable means do not exist for determining the Euro-Dollar Rate for any
requested Interest Period with respect to a proposed Euro-Dollar Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i)(A) above, “Impacted Loans”), or (B) the Agent or the
Required Banks determine that for any reason the Euro-Dollar Rate for any
requested Interest Period with respect to a proposed Euro-Dollar Loan does not
adequately and fairly reflect the cost to such Banks of funding such Euro-Dollar
Loan, the Agent will promptly so notify the Borrower and each Bank. Thereafter,
(x) the obligation of the Banks to make or maintain Euro-Dollar Loans shall be
suspended (to the extent of the affected Euro-Dollar Loans or Interest Periods)
41





--------------------------------------------------------------------------------



and (y) in the event of a determination described in the preceding sentence with
respect to the Euro-Dollar Rate component of the Base Rate, the utilization of
the Euro-Dollar Rate component in determining the Base Rate shall be suspended,
in each case until the Agent (or, in the case of a determination by the Required
Banks described in clause (ii) of Section 8.01(a), until the Agent upon the
instruction of the Required Banks) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Euro-Dollar Loans (to the extent of the
affected Euro-Dollar Loans or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate Loans
in the amount specified therein.
(ii)Notwithstanding the foregoing, if the Agent has made the determination
described in clause (a)(i)(A) of this Section, the Agent, in consultation with
the Borrower, may establish an alternative interest rate for the Impacted Loans,
in which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of the first sentence of this section,
(2) the Required Banks notify the Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Banks of
funding the Impacted Loans, or (3) any Bank determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Bank or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to do any of the foregoing and provides the Agent and the Borrower
written notice thereof.
(b)Non-Temporary Inability.
(i)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Banks notify the Agent
(with, in the case of the Required Banks, a copy to the Borrower) that the
Borrower or Required Banks (as applicable) have determined, that:
(A)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(B)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans; provided that, at
the time of such
42





--------------------------------------------------------------------------------



statement, there is no successor administrator that is satisfactory to the Agent
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”), or
(C)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement solely for the purpose of replacing LIBOR in accordance with this
Section 8.01 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Banks and the
Borrower unless, prior to such time, Banks comprising the Required Banks have
delivered to the Agent written notice that such Required Banks (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x), object to
the Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Banks shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Euro-Dollar
Loans shall be suspended (to the extent of the affected Euro-Dollar Loans or
Interest Periods), and (y) the Euro-Dollar Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Euro-Dollar Loans (to the extent of the affected Euro-Dollar Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
43





--------------------------------------------------------------------------------



Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that, with respect to any such amendment
effected, the Agent shall post each such amendment implementing such LIBOR
Successor Rate Conforming Changes to the Banks reasonably promptly after such
amendment becomes effective.
Section 8.02 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof or compliance by any Bank (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) of any such Governmental Authority shall make it unlawful or
impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain or
fund its Euro-Dollar Loans and such Bank shall so notify the Agent, the Agent
shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Dollar Loans shall be suspended. Before giving any notice
to the Agent pursuant to this Section, such Bank shall designate a different
Euro-Dollar Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of each such Euro-Dollar
Loan, together with accrued interest thereon. Concurrently with prepaying each
such Euro-Dollar Loan, the Borrower shall, subject to Section 2.01, borrow a
Base Rate Loan in an equal principal amount from such Bank (on which interest
and principal shall be payable contemporaneously with the related Euro-Dollar
Loans of the other Banks), and such Bank shall make such a Base Rate Loan.
Section 8.03 Increased Cost and Reduced Return; Reserves on Euro-Dollar Loans.
(a)If on or after the date hereof in the case of any Loan or any obligation to
make Loans, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such Governmental Authority:
(i)shall subject any Bank (or its Applicable Lending Office) to any tax, duty or
other charge with respect to its Euro-Dollar Loans, its Note, if any, or its
obligation to make Euro-Dollar Loans, or shall change the basis of taxation of
44





--------------------------------------------------------------------------------



payments to any Bank (or its Applicable Lending Office) of the principal of or
interest on its Euro-Dollar Loans or any other amounts due under this Agreement
in respect of its Euro-Dollar Loans or its obligation to make Euro-Dollar Loans
(except for changes in the rate of tax on the overall net income of such Bank or
its Applicable Lending Office imposed by the jurisdiction in which such Bank’s
principal executive office or Applicable Lending Office is located) and except
for any U.S. federal withholding taxes imposed under FATCA; or
(ii)shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System but excluding the reserve requirement contemplated by
clause (e) below), special deposit, or insurance assessment or shall impose on
any Bank (or its Applicable Lending Office) or on London interbank market any
other condition affecting its Euro-Dollar Loans, its Note, if any, or its
obligation to make Euro-Dollar Loans;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making, converting to, continuing or
maintaining any Euro-Dollar Loan (or maintaining its obligation to many any such
Loan), or to reduce the amount of any sum received or receivable by such Bank
(or its Applicable Lending Office) under this Agreement or under its Note, if
any, with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction.
(b)If any Bank shall have determined that, after the date hereof the adoption of
any applicable law, rule or regulation regarding capital adequacy or liquidity
requirements, or any change in any such law, rule or regulation, or any change
in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof or any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any such Governmental Authority has or would have
the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy and liquidity) by an amount deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.
(c)Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be
45





--------------------------------------------------------------------------------



deemed to be a change in law contemplated by the foregoing clauses (a) and (b)
of this Section 8.03, regardless of the date enacted, adopted or issued.
(d)Each Bank will promptly notify the Borrower and the Agent of any event of
which it has knowledge, occurring after the date hereof which will entitle such
Bank to compensation pursuant to this Section and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
(e)Reserves on Euro-Dollar Loans. The Borrower shall pay to each Bank, as long
as such Bank shall be required by a Governmental Authority to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Euro-Dollar Loan equal to the
actual costs of such reserves allocated to such Loan by such Bank (as determined
by such Bank in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Agent) of such additional interest from such Bank. If a Bank fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
Section 8.04 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (a)
the obligation of any Bank to make, maintain or convert to Euro-Dollar Loans has
been suspended pursuant to Section 8.02 or (b) any Bank has demanded
compensation under Section 8.03 and the Borrower shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:
(a)all Loans which would otherwise be made, maintained or converted by such Bank
as Euro-Dollar Loans shall be made, maintained or converted instead as Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Banks), and
(b)after each of its Euro-Dollar Loans has been repaid or converted, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Loans shall be applied to repay its Base Rate Loans instead.
ARTICLE 9.
MISCELLANEOUS
Section 9.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be
46





--------------------------------------------------------------------------------



given to such party: (a) in the case of the Borrower or the Agent, at its
address, facsimile number (if any) set forth on the signature pages hereof, (b)
in the case of any Bank, at its address, facsimile number set forth in its
Administrative Questionnaire or (c) in the case of any party, such other
address, facsimile number as such party may hereafter specify for the purpose by
notice to the Agent and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by mail, upon receipt, (ii) if
given by facsimile transmission, when such facsimile is transmitted to the
facsimile number specified in this Section and receipt of such facsimile is
confirmed, either orally or in writing by return facsimile to the transmitting
party at the facsimile number specified in this Section, by the party receiving
such transmission, or (iii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Agent under
Article 2 or Article 8 shall not be effective until received.
Notwithstanding any other provision of this Section 9.01, in the case of any
communication required by Section 5.01, in addition to the methods of delivery
described above, any such communication may be delivered electronically by the
posting of such financial statements, reports, officer’s certificates or other
information to the Platform or, in the case of information required under
Sections 5.01(a), (b), (f) and (g) only, such information (to the extent any
such documents are included in material filed with the SEC), shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on its signature page hereto (the “Posting Website”) or
(b) on which such documents are posted on the Borrower’s behalf on the Platform.
Upon the initial establishment of the Platform, the Agent shall give notice to
each Bank of the URL for the Posting Website in writing by mail or facsimile
transmission as described above.
The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Bank, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Agent Party, as determined by a final nonappealable judgment
of a court of competent jurisdiction.
Section 9.02 No Waivers; Enforcement. No failure or delay by the Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein
47





--------------------------------------------------------------------------------



provided shall be cumulative and not exclusive of any rights or remedies
provided by law. Notwithstanding anything to the contrary contained herein or in
any other document, instrument or agreements evidencing, securing or relating to
this Agreement (together with this Agreement, collectively, the “Loan
Documents”), the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrower shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Agent in accordance with
Section 6.02 for the benefit of all the Banks; provided, however, that the
foregoing shall not prohibit (a) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any Bank from exercising
setoff rights in accordance with Section 9.04, or (c) any Bank from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a bankruptcy or insolvency proceeding relative to the Borrower.
Section 9.03 Expenses; Indemnification.
(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Agent, including reasonable fees and disbursements of special counsel for the
Agent, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Agent and each Bank, including reasonable fees and
disbursements of counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency, and other enforcement proceedings resulting
therefrom.
(b)The Borrower agrees to indemnify the Agent and each Bank, their respective
affiliates and the respective directors, officers, agents, attorneys and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) relating to or arising out
of this Agreement or any actual or proposed use of proceeds of Loans hereunder
(the “Indemnified Liabilities”); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, and further provided
that no Indemnitee shall be indemnified for any U.S. federal withholding taxes
imposed under FATCA. No Indemnitee shall be liable for any damages arising from
the use by others of information or other materials obtained through internet,
Posting Website or other similarly available electronic media in connection with
the electronic posting of financial statements, certificates, reports or other
information to a Posting Website as provided for in Section
48





--------------------------------------------------------------------------------



9.01 hereof unless such Indemnitee has engaged in gross negligence or willful
misconduct.
(c)To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.
Section 9.04 Sharing of Set-Off. Each Bank agrees that if it shall, by
exercising any right of set-off, recoupment, counterclaim or otherwise, receive
payment of a proportion of the aggregate amount of principal and interest then
due with respect to any Loans held by it which is greater than the proportion
received by any other Bank in respect of the aggregate amount of principal and
interest then due with respect to any Loans held by such other Bank, the Bank
receiving such proportionately greater payment (the “Benefited Bank”) shall
purchase such participations in the Loans held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans held by the Banks shall be
shared by the Banks pro rata; provided, however, that if all or any portion of
such excess payment is thereafter recovered from such Benefited Bank or is
repaid in whole or in part by such Benefited Bank in good faith settlement of a
pending or threatened avoidance claim, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery or
settlement payment, but without interest; further provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under this
Agreement. The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in a Loan, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation. Notwithstanding the foregoing, in
the event that any Defaulting Bank shall exercise any such right of setoff,
recoupment, counterclaim or otherwise, (x) all amounts so set off shall be paid
over immediately to the Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Bank from its other funds and deemed held in trust for the
benefit of the Agent and the Banks, and (y) the Defaulting Bank shall provide
promptly to the Agent a statement describing in reasonable detail the
obligations under this Agreement owing to such Defaulting Bank as to which it
exercised such right of setoff, recoupment, counterclaim or otherwise.
Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes, if any, may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Banks (and,
if the rights or duties of the Agent are affected thereby, by the Agent);
provided that no such amendment or waiver shall: (a) increase, decrease or
extend the Commitment of any Bank (except for a ratable decrease in the
Commitments of all Banks), (b) reduce the principal of or rate of interest on
any Loan or any fees or margins hereunder (subject to the second proviso to this
Section 9.05), without the written consent of each Bank directly affected
thereby (provided, however, that only the consent
49





--------------------------------------------------------------------------------



of the Required Banks shall be necessary (i) to amend the rate payable as
default interest hereunder or to waive any obligation of the Borrower to pay
interest at such default rate, or (ii) to amend Section 5.07 or 5.08 (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder);
(c) postpone the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder or for the Termination Date, without the written
consent of each Bank directly affected thereby; (d) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Banks, which shall be required for the Banks or any of them to take
any action under this Section or any other provision of this Agreement, without
the written consent of each Bank; (e) consent to the assignment or transfer by
the Borrower of any of its rights or obligations under this Agreement, without
the written consent of each Bank; or (f) amend, modify or waive Section 9.04 or
this Section 9.05 without the written consent of each Bank; provided further,
however, that the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Bank shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Banks or each affected Bank may be effected with the consent of the applicable
Banks other than Defaulting Banks), except that (x) the Commitment of any
Defaulting Bank may not be increased or extended nor principal amounts owing to
such Defaulting Bank forgiven or reduced, or the final maturity thereof extended
without the consent of such Bank, and (y) any waiver, amendment or modification
requiring the consent of all Banks or each affected Bank that by its terms
affects any Defaulting Bank disproportionately adversely relative to other
affected Banks shall require the consent of such Defaulting Bank.
Section 9.06 Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Bank, and no Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Assignee in accordance with the
provisions of subsection (c) and (d) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (b) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) or (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (b)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Any Bank may at any time grant to one or more banks, Approved Funds or other
institutions (other than a Defaulting Bank or any of its Subsidiaries, or any
Person who, upon becoming a Bank hereunder, would constitute a Defaulting Bank)
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans.
50





--------------------------------------------------------------------------------



In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Agent, such Bank
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Agent shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
Any agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in clause (a), (b) or (c) of Section 9.05 without the consent of the
Participant. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
8 with respect to its participating interest. An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b). Each Bank that sells a
participating interest shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under this Agreement (the
“Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans or its other obligations hereunder) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participating interest for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
(c)Any Bank may at any time assign to one or more banks, Approved Funds or other
institutions (other a Defaulting Bank or any of its Subsidiaries, or any Person
who, upon becoming a Bank hereunder, would constitute a Defaulting Bank) (each
an “Assignee”) all, or a proportionate part of all, of its rights and
obligations under this Agreement and its Notes, if any, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D hereto (an “Assignment and
Assumption Agreement”) executed by such Assignee and such transferor Bank, with
and subject to the subscribed consents of the Agent and (so long as an Event of
Default has not occurred and is continuing) the Borrower, which consents shall
not be unreasonably withheld or delayed; provided that no interest may be
assigned by a Bank pursuant to this subsection (c) in an amount less than
$15,000,000 unless (A) such lesser amount constitutes all of such assigning
Bank’s Commitment, or (B) the Agent and (so long as an Event of Default has not
occurred and is continuing) the Borrower, in its sole discretion, otherwise
consent to a lesser amount. Notwithstanding the foregoing, if an Assignee is an
affiliate of a Bank or a Bank, (x) the
51





--------------------------------------------------------------------------------



subscribed consents of the Borrower and the Agent shall not be required and (y)
the limitations set forth above shall not be applicable. In all cases, any
assignment to any Approved Fund requires the consent of the Borrower, which
shall not be unreasonably withheld or delayed. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent (and, in the case of an
assignment covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) and no further
consent or action by any party shall be required, but the transferor Bank shall
continue to be entitled to the benefits of Article 8 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Agent and the Borrower shall make appropriate arrangements so that, if
required, a new Note is issued to the Assignee. Except as otherwise provided
herein, in connection with any such assignment, the transferor Bank shall pay to
the Agent an administrative fee for processing such assignment in the amount of
$3,500, unless waived by the Agent in its sole discretion. If the Assignee is
not incorporated under the laws of the United States of America or a state
thereof, it shall deliver to the Borrower and the Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 2.14.
The Agent, acting solely for this purpose as an Agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Agent’s principal
office a copy of each Assignment and Assumption Agreement delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register as to the identity of the Banks and their respective Commitments shall
be conclusive absent manifest error, and the Borrower, the Agent and the Banks
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Bank as a Defaulting Bank. The Register shall be available
for inspection by the Borrower and any Bank, at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for a consent for a material or substantive change to this Agreement is
pending, any Bank wishing to consult with other Banks in connection therewith
may request and receive from the Agent a copy of the Register.
(d)In connection with any assignment of rights and obligations of any Defaulting
Bank hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of
52





--------------------------------------------------------------------------------



Loans previously requested but not funded by the Defaulting Bank, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Bank to the Agent or any Bank hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans in
proportion to its Commitment. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.
(e)Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note, if any, to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.
(f)No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.03 than such Bank would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the Borrower’s prior written consent or by reason of
the provisions of Section 8.02 or 8.03 requiring such Bank to designate a
different Applicable Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.
(g)Notwithstanding anything to the contrary contained herein, any Bank that is
an Approved Fund may create a security interest in all or any portion of the
Loans owing to it and the Note, if any, held by it to the trustee for the
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Bank in compliance with the other provisions of Section
9.06(c), (i) no such pledge shall release the pledging Bank from any of its
obligations under this Agreement and (ii) such trustee shall not be entitled to
exercise any of the rights of a Bank under this Agreement, including but not
limited to rights to approve amendments, waivers or other modifications of any
provision of this Agreement, even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.
(h)The words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
(i)No such assignment shall be made (A) to the Borrower or any of the Borrower’s
affiliates or Subsidiaries, (B) to any Defaulting Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person (or a
53





--------------------------------------------------------------------------------



holding company investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).
Section 9.07 Collateral. Each of the Banks represents to the Agent and each of
the other Banks that it in good faith is not relying upon any “margin stock” (as
defined in Regulation U) as collateral in the extension or maintenance of the
credit provided for in this Agreement.
Section 9.08 Replacement of Banks. (a) If any Bank requests compensation under
Section 8.03, or if the obligation of any Bank to make Euro-Dollar Loans has
been suspended pursuant to Section 8.02, or if any Bank is a Defaulting Bank, or
if any Bank is a Non-Extending Bank for any extension of the Termination Date,
then the Borrower may, at its sole expense and effort, upon notice to such Bank
and the Agent, require such Bank to assign and delegate without unreasonable
delay, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.06), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:
(i)the Borrower shall have paid to the Agent the assignment fee specified in
Section 9.06(c) (except as otherwise provided herein); provided that any
Defaulting Bank shall pay to the Agent the assignment fee specified in Section
9.06(c);
(ii)such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including any amounts under Section 2.13) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
by a Bank under Section 8.03, such assignment will result in a reduction in such
compensation or payments that would otherwise result thereafter; and
(iv)such assignment does not conflict with applicable laws.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
(b)In the event any Bank fails to approve any amendment, waiver or consent
requested by the Borrower pursuant to Section 9.05 that has received the written
approval of not less than the Required Banks but also requires the approval of
such Bank (any such Bank, a “Restricted Bank”), so long as no Default or Event
of Default shall have occurred and be continuing and the Borrower has obtained a
commitment (in an amount not less than the entire amount of such Restricted
Bank’s Commitment) from one or more Banks or Assignees to become a Bank for all
purposes hereunder (such Bank or Banks referred to as the “Replacement Bank”),
the Borrower may cause such Restricted Bank to be replaced by, and to assign all
its rights and obligations under this Agreement
54





--------------------------------------------------------------------------------



(including its Commitment and its outstanding Loans) pursuant to Section 9.06
to, such Replacement Bank. Such Restricted Bank agrees to execute and to deliver
to the Agent one or more Assignment and Assumption Agreements with such
Replacement Bank as provided in Section 9.06 upon payment at par of all
principal, accrued interest, accrued fees and other amounts accrued or owing
under this Agreement to such Restricted Bank, and such Replacement Bank shall
pay to the Agent the assignment fee specified in Section 9.06(c) in connection
with such assignment. The Restricted Bank making such assignment will be
entitled to compensation for any expenses or other amounts which would be owing
to such Restricted Bank pursuant to any indemnification provision hereof
(including, if applicable, Section 2.12) as if the Borrower had prepaid the
Loans of such Bank (and terminated its Commitment, if applicable) rather than
such Restricted Bank having assigned its interest hereunder.
(c)In each case of clause (a) and (b) above, the Agent shall distribute an
amended schedule of Commitments, which shall be deemed incorporated into this
Agreement, to reflect changes in the identities of the Banks and adjustments of
their respective Commitments and/or shares thereof resulting from any such
replacement.
(d)This section shall supersede any provision in Section 9.05 to the contrary.
Section 9.09 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a) This Agreement and each Note shall be governed by and construed in
accordance with the laws of the State of New York. The Borrower hereby submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
(b)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.10 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures
55





--------------------------------------------------------------------------------



thereto and hereto were upon the same instrument. This Agreement constitutes the
entire agreement and understanding among the parties hereto and supersedes any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
Section 9.11 Confidentiality. Each Bank agrees to exercise all reasonable
efforts to keep any Information delivered or made available by the Borrower to
it which is clearly indicated to be confidential information, confidential from
anyone other than Persons employed or retained by such Bank who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Bank
from disclosing such Information (a) to any of its affiliates or any other Bank
or affiliate thereof, (b) to its officers, directors, employees, agents,
attorneys and accountants who have a need to know such Information in accordance
with customary banking practices and who receive such Information having been
made aware of the restrictions set forth in this Section, (c) upon the order of
any court or administrative agency, (d) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Bank or its
affiliates, (e) as required by any applicable law, rule or regulation, (f) to
any other Person if reasonably necessary to the administration of the credit
facility provided herein, (g) which has been publicly disclosed, (h) to the
extent reasonably required in connection with any litigation to which the Agent,
any Bank, the Borrower or their respective affiliates may be a party, (i) to the
extent reasonably required in connection with the exercise of any remedy
hereunder, (j) to such Bank’s legal counsel and independent auditors, (k) with
the prior written consent of the Borrower, and (l) to any actual or proposed
Participant or Assignee of all or part of its rights hereunder which has agreed
in writing to be bound by the provisions of this Section. For purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or any Subsidiary thereof or any of their respective business,
other than any such information that is available to the Agent or any Bank on a
nonconfidential basis prior to disclosure by the Borrower, provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.
Section 9.12 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its affiliates, on
the one hand, and the Agent and the Arrangers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Agent and the Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its affiliates, or any other Person and (B) neither the Agent nor any
Arranger has any obligation to the Borrower or any of its affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent,
the Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the
56





--------------------------------------------------------------------------------



Borrower and its affiliates, and neither the Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
affiliates.
Section 9.13 Electronic Execution. This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Communication”),
including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures. The Borrower
agrees that any Electronic Signature on or associated with any Communication
shall be valid and binding on the Borrower to the same extent as a manual,
original signature, and that any Communication entered into by Electronic
Signature, will constitute the legal, valid and binding obligation of the
Borrower enforceable against such in accordance with the terms thereof to the
same extent as if a manually executed original signature was delivered. Any
Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Agent and each of Banks of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Agent and each
of the Banks may, at its option, create one or more copies of any Communication
in the form of an imaged Electronic Record (“Electronic Copy”), which shall be
deemed created in the ordinary course of the such Person’s business, and destroy
the original paper document. All Communications in the form of an Electronic
Record, including an Electronic Copy, shall be considered an original for all
purposes, and shall have the same legal effect, validity and enforceability as a
paper record. Notwithstanding anything contained herein to the contrary, the
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (a) to the
extent the Agent has agreed to accept such Electronic Signature, the Agent and
each of the Banks shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of the Borrower without further verification
and (b) upon the request of the Agent or any Bank, any Electronic Signature
shall be promptly followed by such manually executed counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.
Section 9.14 USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Bank, provide all
documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
57





--------------------------------------------------------------------------------



Section 9.15 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any this Agreement or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Bank that is an
Affected Financial Institution arising under any this Agreement, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(c)a reduction in full or in part or cancellation of any such liability;
(d)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(e)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of the applicable Resolution Authority.
Section 9.16 Acknowledgement Regarding Any Supported QFCs. To the extent that
this Agreement provide support, through a guarantee or otherwise, for any “swap”
or hedging agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that this Agreement and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a
58





--------------------------------------------------------------------------------



Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Bank shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 9.16, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[remainder of page intentionally left blank]




59






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this 364-Day Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
BORROWER:
TARGET CORPORATION
By:/s/ Daniel Fleming 
Name: Daniel Fleming
Title: Vice President and Assistant Treasurer
33 South Sixth Street, CC-1125
Minneapolis, Minnesota 55402
Attention: Vice President and Assistant Treasurer
Posting Website: www.target.com
In the case of notices, with a copy to
Target Corporation
1000 Nicollet Mall, TPS-2669
Minneapolis, Minnesota 55403
Attention: Chief Legal Officer







































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------





AGENT:
BANK OF AMERICA, N.A., as
Agent
By: /s/ Casey Cosgrove
Name: Casey Cosgrove
Title: Director
Agency Management Group
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03
New York, New York 10038
Attention: Vice President
Telecopy Number: (212) 901-7842



        
























































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------





SYNDICATION AGENTS:
CITIBANK, N.A, as Syndication Agent
By: /s/ Carolyn A. Kee
Name: Carolyn A. Kee
Title: Vice President 
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
By: /s/ Frances W. Josephic
Name: Frances W. Josephic
Title: Senior Vice President





























































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------





BANKS:
BANK OF AMERICA, N.A.
By: /s/ Casey Cosgrove
Name: Casey Cosgrove
Title: Director















































































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------






CITIBANK, N.A.
By: /s/ Carolyn A. Kee
Name: Carolyn A. KeeTitle: Vice President



















































































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION
By: /s/ Frances W. Josephic
Name: Frances W. JosephicTitle: Senior Vice President



















































































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA
By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory



        














































































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.
By: /s/ Tracy Rahn
Name: Tracy Rahn
Title: Executive Director



















































































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.
By: /s/ Henry Schwarz 
Name: Henry Schwarz 
Title: Authorized Signatory



















































































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page

--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK,
NEW YORK BRANCH
By: /s/ Brian MacFarlane
Name: Brian MacFarlane
Title: Authorized Signatory 

















































































364 DAY CREDIT AGREEMENT
(Target Corporation)
Signature Page


--------------------------------------------------------------------------------





SCHEDULE 1.01


APPLICABLE PERCENTAGES


Bank


RevolverCommitmentApplicable
PercentageBank of America, N.A.$200,000,000.00  22.222222222 %Citibank,
N.A.$200,000,000.00  22.222222222 %U.S. Bank National
Association$200,000,000.00  22.222222222 %Goldman Sachs Bank
USA$135,000,000.00  15.000000000 %Mizuho Bank,
Ltd.$55,000,000.00  6.111111111 %MUFG Union Bank,
N.A.$55,000,000.00  6.111111111 %The Toronto-Dominion Bank, New York
Branch$55,000,000.00  6.111111111 %Total$900,000,000.00  100.000000000 %









Schedule 1.01




--------------------------------------------------------------------------------



EXHIBIT A


FORM OF NOTE


[__________, __________]


For value received, Target Corporation, a Minnesota corporation (the
“Borrower”), promises to pay to the order of _______________or registered
assigns (the “Bank”), for the account of its Applicable Lending Office, the
unpaid principal amount of each Loan made by the Bank to the Borrower pursuant
to the Credit Agreement referred to below in accordance with last provisions of
the Credit Agreement. The Borrower promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is prepaid in full, at such interest rates and at such times as provided
for in the Credit Agreement. All such payments of principal and interest shall
be made in lawful money of the United States in Federal or other immediately
available funds at the office of Bank of America, N.A.


All Loans made by the Bank, the respective types thereof and all repayments of
the principal thereof shall be recorded by the Bank and, if the Bank so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Bank to make any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This note is one of the Notes referred to in the 364 Day Credit Agreement dated
as of April 10, 2020 among the Borrower, the Banks party thereto, the
Documentation Agent and Syndication Agents listed therein and Bank of America,
N.A., as Agent (as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Terms defined
in the Credit Agreement are used herein with the same meanings. Reference is
made to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.
TARGET CORPORATION
By:______________________________________
Name: Daniel Fleming
Title: Vice President and Assistant Treasurer









        A-1



--------------------------------------------------------------------------------





Note (Cont’d)


LOANS AND PAYMENTS OF PRINCIPAL



DatePrinciple
Amount of
LoanType of
LoanAmount of
Principal
RepaidTermination
DateNotation
Made By







        A-2




--------------------------------------------------------------------------------



EXHIBIT B


FORM OF OPINION OF
IN-HOUSE COUNSEL FOR THE BORROWER


April 10, 2020


To the Banks and the Agent
Referred to Below
c/o Bank of America, N.A., as Agent
100 N. Tryon Street
Charlotte, North Carolina 28255-0001


Dear Ladies and Gentlemen:


I am Executive Vice President, Chief Legal & Risk Officer and Corporate
Secretary of Target Corporation (the “Borrower”), and I have acted as counsel to
the Borrower in connection with the 364-Day Credit Agreement (the “Credit
Agreement”) dated as of April 10, 2020 among the Borrower, the banks listed on
the signature pages thereof (the “Banks”), the Documentation Agent (the
“Documentation Agent”) and Syndication Agents (the “Syndication Agents”) listed
therein and Bank of America, N.A., as Agent (in such capacity, the “Agent”). As
such counsel, I, or the attorneys over whom I exercise supervision, have
examined (i) the Amended and Restated Articles of Incorporation of the Borrower,
as amended to date; (ii) the By-laws of the Borrower, as amended to date; and
(iii) the corporate proceedings of the Borrower relating to the Credit
Agreement. I, or the attorneys over whom I exercise supervision, have also
examined certificates of public officials and have made such other examinations
as we have deemed necessary to enable me to give the opinions herein expressed.
In our examination, I, and the attorneys over whom I exercise supervision, have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity to, and authenticity of the
originals of, all documents submitted to us as certified, photostatic or
conformed documents. In such examination we have relied on certificates of
public officials as to the incorporation, good standing and valid existence of
the Borrower, and, as to matters of fact, upon inquiry of officers of the
Borrower and the representations and warranties of the Borrower contained in the
Credit Agreement.
All terms used and not otherwise defined herein shall have the meanings ascribed
to them in the Credit Agreement.
Upon the basis of the foregoing, I am of the opinion that:
1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where, in light of the nature of the business transacted or
the property owned by it, such qualification is necessary and the failure so to
qualify might permanently impair title to property material to its operations or
its
        B-1



--------------------------------------------------------------------------------



right to enforce a material contract against others, or expose it to substantial
liability in such jurisdiction.
2. The Credit Agreement and the Notes have been duly executed and delivered by
Borrower to the Agent. The execution, delivery and performance by the Borrower
of the Credit Agreement and the Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation or by-laws of
the Borrower or of any agreement or instrument evidencing or governing Debt of
the Borrower or any other material agreement, judgment, injunction, order,
decree or other instrument binding upon the Borrower or result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.
3. There is no action, suit or proceeding pending against, or to the best of my
knowledge threatened against the Borrower or any of its Subsidiaries before any
court or arbitrator or any governmental body, agency or official which would
reasonably be expected to materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries or which in any manner draws into question the
validity of the Credit Agreement or the Notes.
I am a member of the bar of the State of Minnesota and the foregoing opinions
are limited to the Applicable Laws of the State of Minnesota. As used in this
opinion, “Applicable Laws” shall mean those laws, rules and regulations of the
State of Minnesota which in my experience, without having made any special
investigation as to the applicability of any specific law, rule or regulation,
are normally applied to transactions of the type contemplated by the Credit
Agreement and the Notes, provided, that the term “Applicable Laws” shall not
include securities or blue sky laws, fraudulent conveyance, fraudulent transfer
or voidable transaction laws, antifraud laws or commodities laws or, in each
case, any rules or regulations thereunder.
This opinion letter is delivered solely to the Banks, the Documentation Agent,
the Syndication Agent and the Agent, and may not be relied upon by any other
Person other than the addressees hereof, any successor or assignee of any
addressee (including successive assignees), Faegre Drinker Biddle & Reath, LLP
(who may rely upon this opinion as to matters of Minnesota law as if this
opinion were addressed to such firm) and any Person who shall acquire a
participation interest of any Bank (collectively, the “Reliance Parties”). This
opinion letter may be relied upon only in connection with matters related to the
Credit Agreement and then only as if it were delivered to the Reliance Party on
the date hereof. My opinions herein shall not be quoted or otherwise included,
summarized or referred to in any publication or document, in whole or in part,
for any purposes whatsoever, or furnished to any Person other than a Reliance
Party (or a Person considering whether to become a Reliance Party), except as
may be required of any Reliance Party by applicable law or regulation or in
accordance with any auditing or oversight function or request of regulatory
agencies to which a Reliance Party is subject.
Very truly yours,


        B-2




--------------------------------------------------------------------------------



EXHIBIT C


FORM OF OPINION OF
FAEGRE DRINKER BIDDLE & REATH LLP




See attached.


















C-1






--------------------------------------------------------------------------------



EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”), [and]
[ASSIGNEE] (the “Assignee”), [and TARGET CORPORATION (the “Borrower”)].
WITNESSETH
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the 364-Day Five Credit Agreement dated as of April 10, 2020 among the Borrower,
the Assignor and the other Banks party thereto, as Banks, the Documentation
Agent and Syndication Agents listed therein, and Bank of America, N.A., as Agent
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower for an aggregate principal amount at any time
outstanding not to exceed $___________;
WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $__________ are outstanding at the date
hereof;
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Loans, and the Assignee
proposes to accept assignment of such rights and assume the corresponding
obligations from the Assignor on such terms;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee
without recourse, representation or warranty of any kind except as expressly
stated below all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Loans made by the Assignor outstanding at the date hereof. Upon the execution
and delivery hereof by the Assignor[, and] the Assignee[ and the Borrower],
[consent to and] acknowledgment hereof by the Agent and the payment of the
amounts specified in Section 3 required to be paid on the date hereof (a) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a Bank under the Credit Agreement with a Commitment
in an amount equal to the Assigned Amount, and (b) the Commitment of the
Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from
D-1





--------------------------------------------------------------------------------



its obligations under the Credit Agreement to the extent such obligations have
been assumed by the Assignee. The assignment provided for herein shall be
without recourse to the Assignor.
SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.* It is understood
that facility fees accrued to the date hereof with respect to the Assigned
Amount are for the account of the Assignor and such fees accruing from and
including the date hereof are for the account of the Assignee. Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.
[SECTION 4. Consent of the Agent [and the Borrower]. This Agreement is
conditioned upon the consent of the Agent [and the Borrower] pursuant to Section
9.06(c) of the Credit Agreement. The execution of this Agreement by the Agent
[and the Borrower] is evidence of this consent. [Pursuant to Section 9.06(c) the
Borrower agrees to execute and deliver a Note payable to the order of the
Assignee to evidence the assignment and assumption provided for herein.]]
SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
_________________________


*Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.
D-2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

[ASSIGNOR]By:______________________________________Name:Title:[ASSIGNEE]By:______________________________________Name:Title:[TARGET
CORPORATIONBy:______________________________________Name:Title:]







[Consented to and] Acknowledged by:


BANK OF AMERICA, N.A., as Agent


By______________________________________
Name:___________________________________
Title:____________________________________












D-3






--------------------------------------------------------------------------------



EXHIBIT E


FORM OF NOTICE OF BORROWING


[Date]


To:-----Bank of America, N.A., as Agent
Mail Code: NC1-026-06-04
900 W. Trade Street
Charlotte, North Carolina 28255-0001
Attention: Agency Services


Reference is hereby made to the 364-Day Credit Agreement dated as of April 10,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the Documentation
Agent and Syndication Agents referred to therein and Bank of America, N.A., as
Agent (in such capacity, the “Agent”). Terms defined in the Credit Agreement are
used herein as therein defined.
The Borrower through its authorized representative hereby gives notice to the
Agent that Loans of the Type and amount set forth below be made on the date
indicated (select one):
☐ A Borrowing of Loans  ☐ A conversion of Base Rate Loan to Euro-Dollar Loan


☐ A conversion of Euro-Dollar Loan to Base Rate Loan


☐ A continuation of Euro-Dollar Loan



Type of Loan being
borrowed, converted
into or continued
(check one)


Interest
Period(1)


Aggregate
Amount(2)


Date of Loan(3)
Base Rate LoanEuro-Dollar Loan



(1) For any Euro-Dollar Loan, one, two, three or six months.
(2) Must be $25,000,000 or if greater an integral multiple of $5,000,000.
(3) At least three (3) Euro-Dollar Business Days later if a Euro-Dollar Loan


The Borrower hereby requests that the proceeds of Loans described in this Notice
of Borrowing be made available to the Borrower as follows: [insert transmittal
instructions] .


The undersigned hereby certifies that all conditions contained in the Credit
Agreement to the making of any Loan requested hereby, including those conditions
required under Section 3.02, have been met or satisfied in full.
E-1





--------------------------------------------------------------------------------




TARGET
CORPORATIONBy:______________________________________Name:___________________________________Title:____________________________________Date:____________________________________













































































E-2






--------------------------------------------------------------------------------



EXHIBIT F


FORM OF NOTICE OF LOAN PREPAYMENT


Date: [___________, _____]


To:-----Bank of America, N.A., as Agent
Mail Code: NC1-026-06-04
900 W. Trade Street
Charlotte, North Carolina 28255-0001
Attention: Agency Services


Reference is hereby made to the 364-Day Credit Agreement dated as of April 10,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the Documentation
Agent and Syndication Agent referred to therein and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.


The undersigned Borrower hereby notifies the Agent that on __________, 20__1
pursuant to the terms of Section 2.10 (Optional Prepayments) of the Credit
Agreement, the Borrower intends to prepay/repay the following loans, as
applicable, as more specifically set forth below:
        
☐ Optional prepayment of Loans in the following amount(s):
        
☐ Euro-dollar Loans: $   2
Applicable Interest Period:   


☐ Base Rate Loans: $    3


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.



TARGET
CORPORATIONBy:______________________________________Name:___________________________________Title:____________________________________



_____________________________
1 Specify date of such prepayment.
2 Any prepayment shall be in a principal amount of $25,000,000 or a whole
multiple of $5,000,000 in excess thereof (or if less, the entire principal
amount thereof outstanding.)
F-1






--------------------------------------------------------------------------------



EXHIBIT G-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Credit Agreement dated as of April 10,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the Documentation
Agent and Syndication Agent referred to therein and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”). Pursuant to the provisions
of Section 2.14 of the Credit Agreement, the undersigned hereby certifies that
(a) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (b) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
        
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF FOREIGN
LENDER]By:______________________________________Name:___________________________________Title:____________________________________Date:______________,
20___________________

G-1-1






--------------------------------------------------------------------------------



EXHIBIT G-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the 364-Day Credit Agreement dated as of April 10,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the Documentation
Agent and Syndication Agent referred to therein and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”). Pursuant to the provisions
of Section 2.14 of the Credit Agreement, the undersigned hereby certifies that
(a) it is the sole record and beneficial owner of the participation in respect
of which it is providing this certificate, (b) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (b) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF
PARTICIPANT]By:______________________________________Name:___________________________________Title:____________________________________Date:______________,
20___________________

G-2-1






--------------------------------------------------------------------------------



EXHIBIT G-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the 364-Day Credit Agreement dated as of April 10,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the Documentation
Agent and Syndication Agent referred to therein and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”). Pursuant to the provisions
of Section 2.14 of the Credit Agreement, the undersigned hereby certifies that
(a) it is the sole record owner of the participation in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such participation, (c) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (ii) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF
PARTICIPANT]By:______________________________________Name:___________________________________Title:____________________________________Date:______________,
20___________________

G-3-1






--------------------------------------------------------------------------------



EXHIBIT G-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the 364-Day Credit Agreement dated as of April 10,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the Documentation
Agent and Syndication Agent referred to therein and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”). Pursuant to the provisions
of Section 2.14 of the Credit Agreement, the undersigned hereby certifies that
(a) it is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(b) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c) with respect
to the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
        
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF
BANK]By:______________________________________Name:___________________________________Title:____________________________________Date:______________,
20___________________



G-4-1



